Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Universal Display Corporation: We consent to the incorporation by reference in the registration statements (Nos. 333-172955, 333-170398, 333-166739, 333-165575, 333-163024, 333-159081, 333-157926, 333-155212, 333-150818, 333-149731, 333-147281, 333-142825, 333-141369, 333-138732, 333-134022, 333-131515, 333-129745, 333-124306, 333-120737, 333-112077, 333-101733, 333-74854, 333-72846, 333-60856, 333-50990, 333-48810, 333-40760 and 333-27901) on Form S-3, registration statements (Nos. 333-159083, 333-159082, 333-112067 and 333-92649) on Form S-8 and the registration statement (No. 333-81983) on Form SB-2 of Universal Display Corporation of our reports dated February 28, 2012, with respect to the consolidated balance sheets of Universal Display Corporation and subsidiaries as of December 31, 2011 and 2010, and the related consolidated statements of operations, shareholders’ equity and comprehensive income (loss), and cash flows for each of the years in the three-year period ended December 31, 2011, and the effectiveness of internal control over financial reporting as of December 31, 2011, which reports appear in the December 31, 2011 annual report on Form 10-K of Universal Display Corporation. /s/ KPMG LLP Philadelphia, Pennsylvania February 28, 2012
